Case 1:19-cv-22958-UU Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

    Harvin Jose’ Paredes,
    Marcelino Norales,
    Dunia Juarez, and
    Marlon Juarez,

           Plaintiffs,

    v.

    Affordable Colors Painting, Inc.;
    Juan M. Linares; and
    Karina I. Linares;

          Defendants.
    _______________________________________/

                               WAGE-AND-HOUR ACTION
                             WITH REQUEST FOR JURY TRIAL

           Plaintiffs Harvin Jose’ Paredes, Marcelino Norales, Dunia Juarez, and Marlon
    Juarez, through undersigned counsel, hereby aver:

                                        INTRODUCTION

    1.     Plaintiffs Harvin Jose’ Paredes, Marcelino Norales, Dunia Juarez, and Marlon
           Juarez (hereinafter referred to collectively as “Plaintiffs”) allege that Defendants
           Affordable Colors Painting, Inc.; Juan M. Linares; and Karina I. Linares
           (hereinafter referred to collectively as “Defendants”) have failed to pay them all
           overtime pay and minimum wages they are owed. This lawsuit has been brought
           under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the
           Florida Minimum Wage Act (“FMWA”), Fla. Stat. 448.110 et seq.
                                 JURISDICTION AND VENUE
    2.     Defendants have transacted business in the Southern District of Florida,
           specifically in Hialeah, in Miami-Dade County, Florida.
    3.     Most of the acts complained of herein have occurred at Defendants’ offices in this
           District, and at various work sites in this District.
    4.     Therefore, this is a proper venue under 28 U.S.C. § 1391(b).
Case 1:19-cv-22958-UU Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 5



    5.    This Court has federal question/“arising under” jurisdiction under 28 U.S.C. §
          1331 because this action arises under the laws of the United States of America,
          specifically the FLSA. The Court has supplemental jurisdiction under 28 U.S.C. §
          1367.
    6.    The conditions precedent to filing this action, if any, have been satisfied.
                                           PARTIES
    7.    Plaintiff Harvin Jose’ Paredes is a person of the full age of majority and a
          resident of Miami-Dade County, Florida.
    8.    Plaintiff Marcelino Norales is a person of the full age of majority and a resident
          of Miami-Dade County, Florida.
    9.    Plaintiff Dunia Juarez is a person of the full age of majority and a resident of
          Miami-Dade County, Florida.
    10.   Plaintiff Marlon Juarez is a person of the full age of majority and a resident of
          Miami-Dade County, Florida.
    11.   Defendant Affordable Colors Painting, Inc. is an active Florida Profit
          Corporation, authorized to do business in Florida, and at all material times herein
          has conducted business in Miami-Dade County, Florida, with a principal address
          of 9809 NW 80 Ave., Suite 9-J, Hialeah, Florida 33016.
    12.   At all material times herein, Affordable Colors Painting, Inc. has conducted
          business in this District.
    13.   At all material times herein, Affordable Colors Painting, Inc. has operated the
          business in which Plaintiffs worked.
    14.   At all material times herein, Affordable Colors Painting, Inc. has been an
          enterprise engaged in commerce pursuant to the FLSA. It has directed the terms,
          conditions, activities, duties, and responsibilities of Plaintiffs’ employment, and
          hence has been their employer under the FLSA.
    15.   At all material times herein, Affordable Colors Painting, Inc. has had annual gross
          receipts exceeding $500,000 and has employed one or more employees engaged
          in commerce.
Case 1:19-cv-22958-UU Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 5



    16.    At all relevant times herein, Defendant Juan M. Linares has managed and
           directed the operations of Affordable Colors Painting, Inc., and has controlled the
           terms and conditions of Plaintiffs’ employment.
    17.    At all relevant times herein, Defendant Karina I. Linares has managed and
           directed the operations of Affordable Colors Painting, Inc., and has controlled the
           terms and conditions of Plaintiffs’ employment.
    18.    All individual Defendants have jointly operated and managed the business in
           which Plaintiffs have worked, and hence are their “employers” and/or “joint
           employers” under the FLSA and the FMWA.
                                              FACTS
    19.    Defendants employed Plaintiffs as painters from 2013 through 2018 and early
           2019. At times they also performed ancillary manual work typical of painters,
           including paint removal, stripping, and cleaning.
    20.    Defendants improperly labeled one or two of the Plaintiffs (including Mr.
           Paredes) as supervisors, but their supervisory duties were minimal and they spent
           the vast majority of their time as painters.
    21.    Plaintiffs frequently worked greatly in excess of 40 hours per workweek, but were
           not paid “time and a half” for all hours over 40.
    22.    Plaintiffs were not paid for all travel time between jobs, and necessary waiting
           time.
    23.    Plaintiffs were at times charged for the tools and implements of doing their job,
           which illegally resulted in underpayment of required wages.


                              COUNT 1 OF 2:
          OVERTIME PAY AND MINIMUM WAGES UNDER THE FAIR LABOR
             STANDARDS ACT; ALL PLAINTIFFS VERSUS ALL DEFENDANTS

    24.    Plaintiffs re-allege and re-aver the allegations of paragraphs 1-23 as if fully set
           forth herein.
    25.    Pursuant to the FLSA, 29 U.S.C. § 201 et seq., Defendants were required to pay
           Plaintiffs minimum wage, and overtime compensation for all hours over 40 in a
           workweek.
Case 1:19-cv-22958-UU Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 5



    26.    Plaintiffs regularly worked hours for which they were not compensated, in
           violation of the minimum wage provisions of the FLSA.
    27.    Plaintiffs regularly worked over 40 hours during workweeks, without being paid
           all overtime pay to which they were entitled.
    28.    Defendants’ violations of the FLSA were reckless or intentional.
    29.    Plaintiffs are entitled to all damages in the premises from all Defendants, and
           request that judgment be entered in their favor and against all Defendants for all
           minimum wages, overtime pay, liquidated damages, pre-judgment and post-
           judgment interest, costs, expenses, and attorneys’ fees.
    30.    Plaintiffs demand a jury trial for all issues so triable.


                             COUNT 2 OF 2:
          MINIMUM WAGES UNDER THE FLORIDA MINIMUM WAGE ACT;
                 ALL PLAINTIFFS VERSUS ALL DEFENDANTS

    31.    Plaintiffs re-allege and re-aver the allegations of paragraphs 1-23 as if fully set
           forth herein.
    32.    Pursuant to the FMWA, Fla. Stat. 448.110 et seq., Defendants were required to
           pay Plaintiffs a lawful minimum wage.
    33.    However, Plaintiffs routinely worked hours for which they were not compensated,
           in violation of the minimum wage provisions of the FMWA.
    34.    Defendants’ violations of the FMWA were reckless or intentional.
    35.    Plaintiffs are entitled to all damages in the premises from all Defendants, and
           request that judgment be entered in their favor and against all Defendants for all
           minimum wages, liquidated damages, pre-judgment and post-judgment interest,
           costs, expenses, and attorneys’ fees.
    36.    Plaintiffs demand a jury trial for all issues so triable.
                                              *    *   *
           WHEREFORE, Plaintiffs Harvin Jose’ Paredes, Marcelino Norales, Dunia Juarez,
    and Marlon Juarez pray that judgment be rendered in their favor for all damages in the
    premises, and against all Defendants, jointly and solidarily, namely Affordable Colors
    Painting, Inc.; Juan M. Linares; and Karina I. Linares.
Case 1:19-cv-22958-UU Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 5




                                       Respectfully submitted:

                                       s/ Steven F. Grover
                                       --------------------------------------------
                                       Steven F. Grover (FL Bar 131296)
                                       For Steven F. Grover, PA
                                       507 S.E. 11 Ct.
                                       Fort Lauderdale, FL 33316
                                       Tel.: 954-290-8826
                                       E-mail: stevenfgrover@gmail.com
                                       Plaintiffs’ Counsel
